DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/2/2022 has been entered. Claims 1-7, 10-15, 24-25, 33-35, 38, and 51 remain pending the application.

Response to Arguments
Applicant's arguments filed on 6/2/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 that the previously cited art does not disclose the newly added limitation to the claims requiring that the first field be directly used to position the plurality of first structures and requiring that an external source be used to generate the first field. The Examiner respectfully disagrees. Newly cited portions of Rosengart necessitated by amendment show that Rosengart discloses these limitations in the claim. 1) Rosengart discloses using the magnetic field to drive the magnetic particles to tissue surrounding the stent after they have been sequestered at the stent (Rosengart, Para 79; “the external magnet as this field gradient will first concentrate form the bloodstream all, or most, of the injected magnetic spheres at the stent site and subsequently urge the medicated spheres from the stent site towards the direction of the strongest external magnetic field gradient and therefore into the stent-surrounding organ or tissue” emphasis added) (Rosengart, Para 93; “these particles may be injected into the blood, sequestered from the bloodstream and delivered to the stent, with subsequent delivery of the particles into the surrounding tissue. Delivery is conveniently effected by the influence of an appropriate magnetic field, or flux therein, preferably under the control of an external magnetic field generator, such as an electromagnet or permanent magnet” emphasis added) (Rosengart, Para 54; “these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet or permanent magnet)” emphasis added) (Rosengart, Para 162; “the magnetic interactions of external magnet and stent/seed will enable the trapped medicated particles to be pulled into the stent/seed surrounding tissue and hence we have a novel, actively guided tissue delivery system” emphasis added). Therefore, Rosengart discloses the magnetic field at least directly driving the particles to the tissue surrounding the stent. 2) Additionally, even if the stent is magnetized and attracts the particles, the magnetic field is still also directly affecting the magnetic particles and causing them to concentrate at the stent site (Rosengart, Para 161; “After injection; the circulating magnetic particles are trapped and concentrated at the stent site due to the strong focal magnetic field induced by the externally placed parent magnet”) (Rosengart, Para 79; “the external magnet as this field gradient will first concentrate form the bloodstream all, or most, of the injected magnetic spheres at the stent site). The fact that the magnetized stent is also affecting the magnetic particles does not change the fact that the magnetic field generated is still directly affecting the magnetic particles. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10, 13, 15, 24-25, 33-34, 38, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Rosengart (US20060025713, hereafter Rosengart) in view of Pathak (US20140271897).
Regarding claim 1, Rosengart discloses a method for utilizing a plurality of first structures (microparticles with drugs and magnetic particle) containing a material (drugs/medications attached to the magnetic particle) at a target site inside or adjacent to a host object (Rosengart, Para 54 “The invention provides systems and associated methods and materials for effectively delivering, in one or more doses, a variety of medications, drugs, and diagnostics to a predefined tissue, organ, organ system, or body region in an organism. […] Invasive procedures may be minimized by using a magnetizable stent and/or an implanted, magnetizable seed in combination with biostabilized and/or compatible magnetic particles (MPs) […] Specific binding partners such as medications (e.g., platelet aggregation inhibitors or thrombolytics (clot busters), radionuclide therapeutics, antibodies, chemotherapeutics, receptor mimetics and others) attached to the MP surface or encapsulated within the MP are selectively delivered to the magnetizable stent and its surrounding regions/tissues”), comprising:
a) using an external source to generate a first field that non-invasively penetrates into the host object; b) using the first field to directly position a first portion of the plurality of first structures at the target site (Rosengart, Para 161-162; “After injection; the circulating magnetic particles are trapped and concentrated at the stent site due to the strong focal magnetic field induced by the externally placed parent magnet […] the magnetic interactions of external magnet and stent/seed will enable the trapped medicated particles to be pulled into the stent/seed surrounding tissue and hence we have a novel, actively guided tissue delivery system”) (Rosengart, Para 93; “these particles may be injected into the blood, sequestered from the bloodstream and delivered to the stent, with subsequent delivery of the particles into the surrounding tissue. Delivery is conveniently effected by the influence of an appropriate magnetic field, or flux therein, preferably under the control of an external magnetic field generator, such as an electromagnet or permanent magnet”) (Rosengart, Para 79; “tissue delivery of the injected medication or diagnostic substance is facilitated by a magnetic field gradient extending between the magnetizable stent and the external magnet as this field gradient will first concentrate form the bloodstream all, or most, of the injected magnetic spheres at the stent site and subsequently urge the medicated spheres from the stent site towards the direction of the strongest external magnetic field gradient and therefore into the stent-surrounding organ or tissue”) (Rosengart, Para 54; “the medicated or otherwise treated, biostabilized magnetic particles circulate after injection throughout the bloodstream and the MP will, over time, reach the area of the magnetizable stent or seed and become trapped by the magnetic force generated by the stent or seed. The stent or seed, in turn, will only be made temporarily magnetizable using an external magnetic force of appropriate strength and duration […] these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet or permanent magnet)”);
c) optionally generating a second field that non-invasively penetrates into the host object (Rosengart, Para 161; “Advantageously, using ultrasound to release encapsulated active compounds from the magnetic particles facilitates visualization of the target cell, tissue, organ or organ system. […] Moreover, use of ultrasound provides a positive control over the rate of release, unlike the steady leaching of, e.g., hydrophobic therapeutics, from PLGA/PLA-coated spheres that are known in the art”); and
d) releasing the material (drugs/medications previously attached to the magnetic particles) from the plurality of first structures, wherein the releasing is initiated by the second field (Rosengart, Para 161; “Advantageously, using ultrasound to release encapsulated active compounds from the magnetic particles facilitates visualization of the target cell, tissue, organ or organ system. Thus, clot lysis is targeted to the area of interest (stent occlusion) but is achieved non-invasively (as the plasminogen activator is injected intravenously, that is, systemically).”).
Rosengart does not clearly and explicitly disclose wherein the method further comprises e) at least one of: forming, based on interactions between the materials released from the plurality of first structures, a second structure comprising the released material inside or adjacent to the host object, or removing based on interactions between the materials released from the plurality of first structures, a third structure comprising the released material inside or adjacent to the host object and at least a portion of the host.
In an analogous targeted drug delivery system field of endeavor Pathak discloses at least one of:
forming, based on interactions between materials released from plurality of first structures (Pathak, Para 6; “a method to release a drug wherein the microencapsulated drug particle are injected in a bioprosthesis surface or in a live tissue surface and their delivery can be visualized during or after the injection”) (Pathak, Para 173-181; discussing injectable compositions comprising microparticles), a second structure comprising the released material inside or adjacent to the host object (Pathak, Para 6; “provide an injectable liquid based sustained delivery composition, wherein the injectable composition comprises of precursors of crosslinkable composition to form crosslinked microparticles in situ inside the tissue.”) (Pathak, Fig 22A-22C and Para 145; describing the delivered drugs forming a film or implant in a targeted area), or
removing based on interactions between the materials released from the plurality of first structures (Pathak, Para 181; “It is preferred that the drugs and particles and the carrier used are biodegradable”), a third structure comprising the released material inside or adjacent to the host object and at least a portion of the host (Pathak, Para 79; ““Biodegradable” is meant to denote a material that will degrade in a biological environment by either a biologically assisted mechanism, such as an enzyme catalyzed reaction or by a chemical mechanism which can occur in a biological medium, such as hydrolysis or by a dissolution mechanism in which the substance dissolves and is removed safely”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart wherein the method further comprises e) at least one of: forming, based on interactions between the materials released from the plurality of first structures, a second structure comprising the released material inside or adjacent to the host object, or removing based on interactions between the materials released from the plurality of first structures, a third structure comprising the released material inside or adjacent to the host object and at least a portion of the host in order to treat biological tissue as needed using the proper dosage and with reduced side effects as taught by Pathak (Pathak, Para 2 and 79).

Regarding claim 2, Rosengart as modified by Pathak above discloses all of the limitations of claim 1 as discussed above.
Rosengart does not disclose wherein the interactions between the released materials are caused by at least one of a chemical bond, a magnetic force, an acoustic force, heat, or an electrostatic force.
However, Pathak further discloses thereby forming a second structure comprising released material (Pathak, Para 6; “a method to release a drug wherein the microencapsulated drug particle are injected in a bioprosthesis surface or in a live tissue surface and their delivery can be visualized during or after the injection”) (Pathak, Para 173-181; discussing injectable compositions comprising microparticles) inside or adjacent to the host object (Pathak, Para 6; “provide an injectable liquid based sustained delivery composition, wherein the injectable composition comprises of precursors of crosslinkable composition to form crosslinked microparticles in situ inside the tissue.”) (Pathak, Fig 22A-22C and Para 145; describing the delivered drugs forming a film or implant in a targeted area) wherein the interactions between the released materials are caused by at least one of a chemical bond or an electrostatic force (Pathak, Para 6; “provide an injectable liquid based sustained delivery composition, wherein the injectable composition comprises of precursors of crosslinkable composition to form crosslinked microparticles in situ inside the tissue.”) (Pathak, Fig 22A-22C and Para 145; describing the delivered drugs forming a film or implant in a targeted area based at least on chemical and/or electrostatic bonding (ex: cross-linking)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak above wherein the interactions between the released materials are caused by at least one of a chemical bond, a magnetic force, an acoustic force, heat, or an electrostatic force in order to treat biological tissue as needed using the proper dosage and with reduced side effects as taught by Pathak (Pathak, Para 2 and 79).

Regarding claim 3, Rosengart as modified by Pathak above discloses all of the limitations of claim 1 as discussed above.
However, Pathak further discloses thereby removing a third structure comprising the released material (Pathak, Para 181; “It is preferred that the drugs and particles and the carrier used are biodegradable”) from inside or adjacent to the host object based on the interactions between the released materials (Pathak, Para 79; ““Biodegradable” is meant to denote a material that will degrade in a biological environment by either a biologically assisted mechanism, such as an enzyme catalyzed reaction or by a chemical mechanism which can occur in a biological medium, such as hydrolysis or by a dissolution mechanism in which the substance dissolves and is removed safely”).

Regarding claim 4, Rosengart as modified by Pathak above discloses all of the limitations of claim 1 as discussed above.
Rosengart does not clearly and explicitly disclose wherein the release of the material causes a reaction of polymerization, chemical cross- linking, or activation of a cascade in the host object.
However, Pathak further discloses wherein the release of a drug causes a reaction of chemical cross- linking in the host object (Pathak, Para 6; “provide an injectable liquid based sustained delivery composition, wherein the injectable composition comprises of precursors of crosslinkable composition to form crosslinked microparticles in situ inside the tissue.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak above wherein the release of the material causes a reaction chemical cross- linking in order to treat biological tissue for certain conditions as needed as taught by Pathak (Pathak, Para 79).

Regarding claim 10, Rosengart as modified by Pathak above discloses all of the limitations of claim 1 as discussed above.
Rosengart as modified by Pathak above further discloses wherein the first field is a magnetic field or an electric field (Rosengart, Para 54; “In the current invention these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet or permanent magnet).”).

Regarding claim 13, Rosengart as modified by Pathak above discloses all of the limitations of claim 1 as discussed above.
Rosengart as modified by Pathak above further discloses wherein the host object is an object within a human body (Rosengart, Para 21; “These methods are useful in delivering a therapeutic to a target site in an organism, to targeting therapeutics to one or more sites within an organism, or to facilitating iterative dosing schedules without requiring an invasive procedure for each administration”) (Rosengart, Para 54; “In the current invention these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet or permanent magnet).”).

Regarding claim 15, Rosengart as modified by Pathak above discloses all of the limitations of claim 2 as discussed above.
Rosengart as modified by Pathak above further discloses wherein the second structure is configured to lyse a blood clot (Rosengart, Para 54; “Specific binding partners such as medications (e.g., platelet aggregation inhibitors or thrombolytics (clot busters)”).

Regarding claim 24, Rosengart discloses a system for utilizing a plurality of first structures (microparticles with drugs and magnetic particle) containing a material (drugs) at a target site inside or adjacent to a host object (Rosengart, Para 54 “The invention provides systems and associated methods and materials for effectively delivering, in one or more doses, a variety of medications, drugs, and diagnostics to a predefined tissue, organ, organ system, or body region in an organism. […] Invasive procedures may be minimized by using a magnetizable stent and/or an implanted, magnetizable seed in combination with biostabilized and/or compatible magnetic particles (MPs) […] Specific binding partners such as medications (e.g., platelet aggregation inhibitors or thrombolytics (clot busters), radionuclide therapeutics, antibodies, chemotherapeutics, receptor mimetics and others) attached to the MP surface or encapsulated within the MP are selectively delivered to the magnetizable stent and its surrounding regions/tissues”), the system comprising:
an infusion or injection device configured to introduce the plurality of first structures containing the material into or adjacent to the host object (Rosengart, Para 21; “The methods of the invention generally involve systemic administration (e.g., intravenous injection) of magnetic particles, functionalized with a biostabilizing coating and, preferably, with a specific binding partner, into an organism (e.g., by injection into the bloodstream).”) (Rosengart, Para 92; “Self-applications are preferred in emergent situations where the exposed individual utilizes a ready-to-use detoxification package or kit to perform the following steps: a) needle-catheter placement for vascular venous or arterial access, b) self-injection of antitoxin-loaded magnetic particles from prefilled syringes”);
a first field generator configured to generate a first field that propagates into the host object and directly exerts a force on at least one of the plurality of first structures (Rosengart, Para 161-162; “After injection; the circulating magnetic particles are trapped and concentrated at the stent site due to the strong focal magnetic field induced by the externally placed parent magnet […] the magnetic interactions of external magnet and stent/seed will enable the trapped medicated particles to be pulled into the stent/seed surrounding tissue and hence we have a novel, actively guided tissue delivery system”) (Rosengart, Para 93; “these particles may be injected into the blood, sequestered from the bloodstream and delivered to the stent, with subsequent delivery of the particles into the surrounding tissue. Delivery is conveniently effected by the influence of an appropriate magnetic field, or flux therein, preferably under the control of an external magnetic field generator, such as an electromagnet or permanent magnet”) (Rosengart, Para 79; “tissue delivery of the injected medication or diagnostic substance is facilitated by a magnetic field gradient extending between the magnetizable stent and the external magnet as this field gradient will first concentrate form the bloodstream all, or most, of the injected magnetic spheres at the stent site and subsequently urge the medicated spheres from the stent site towards the direction of the strongest external magnetic field gradient and therefore into the stent-surrounding organ or tissue”) (Rosengart, Para 54; “the medicated or otherwise treated, biostabilized magnetic particles circulate after injection throughout the bloodstream and the MP will, over time, reach the area of the magnetizable stent or seed and become trapped by the magnetic force generated by the stent or seed. The stent or seed, in turn, will only be made temporarily magnetizable using an external magnetic force of appropriate strength and duration […] these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet or permanent magnet)”);
a first field generator controller configured to direct the first field generator to generate the first field following a specific pattern that positions at least one of the plurality of first structures at the target site (Rosengart, Para 54; “In the current invention these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet or permanent magnet).”) to form a second structure comprising the material inside or adjacent to the host object (Rosengart, Para 161; “After injection; the circulating magnetic particles are trapped and concentrated at the stent site due to the strong focal magnetic field induced by the externally placed parent magnet.”) (Rosengart, Para 89; “binding of the magnetic spheres to the temporarily or permanently magnetized stent or seed with or without the use of an external magnetic field; and controlled release of the medication/diagnostic agent-containing particles from the stent or seed”); and
optionally a second field generator controller and optionally a second field generator, wherein the first field generator controller or the second field generator controller is configured to direct the first field generator or the second field generator to exert a second field that releases the material from the at least one of the plurality of first structures at the target site (Rosengart, Para 161; “Advantageously, using ultrasound to release encapsulated active compounds from the magnetic particles facilitates visualization of the target cell, tissue, organ or organ system. Thus, clot lysis is targeted to the area of interest (stent occlusion) but is achieved non-invasively (as the plasminogen activator is injected intravenously, that is, systemically). Moreover, use of ultrasound provides a positive control over the rate of release, unlike the steady leaching of, e.g., hydrophobic therapeutics, from PLGA/PLA-coated spheres that are known in the art”).
Rosengart does not clearly and explicitly disclose wherein the second structure comprising the material is formed based on interactions between the materials released from the plurality of first structures and wherein the second structure comprises the released materials.
In an analogous targeted drug delivery system field of endeavor Pathak discloses forming, based on interactions between materials released from plurality of first structures  (Pathak, Para 6; “a method to release a drug wherein the microencapsulated drug particle are injected in a bioprosthesis surface or in a live tissue surface and their delivery can be visualized during or after the injection”) (Pathak, Para 173-181; discussing injectable compositions comprising microparticles), a second structure comprising the released material inside or adjacent to the host object (Pathak, Para 6; “provide an injectable liquid based sustained delivery composition, wherein the injectable composition comprises of precursors of crosslinkable composition to form crosslinked microparticles in situ inside the tissue.”) (Pathak, Fig 22A-22C and Para 145; describing the delivered drugs forming a film or implant in a targeted area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart wherein the method further comprises forming, based on interactions between the materials released from the plurality of first structures, a second structure comprising the released material inside or adjacent to the host object in order to treat biological tissue as needed using the proper dosage and with reduced side effects as taught by Pathak (Pathak, Para 2 and 79).

Regarding claim 25, Rosengart as modified by Pathak above discloses all of the limitations of claim 24 as discussed above.
Rosengart as modified by Pathak above further discloses wherein the first field generator is a magnetic field generator (Rosengart, Para 54; “In the current invention these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet”), and wherein the optional second field generator is an acoustic transducer (Rosengart, Para 161; “Advantageously, using ultrasound to release encapsulated active compounds from the magnetic particles facilitates visualization of the target cell, tissue, organ or organ system. Thus, clot lysis is targeted to the area of interest (stent occlusion) but is achieved non-invasively (as the plasminogen activator is injected intravenously, that is, systemically). Moreover, use of ultrasound provides a positive control over the rate of release, unlike the steady leaching of, e.g., hydrophobic therapeutics, from PLGA/PLA-coated spheres that are known in the art”).

Regarding claim 33, Rosengart as modified by Pathak above discloses all of the limitations of claim 24 as discussed above.
Rosengart as modified by Pathak above further discloses the second field generator controller and the second field generator, wherein the field generator controller or the second field generator controller is configured to direct the field generator or the second field generator to exert the second field that releases the material from the at least one of the plurality of first structures at the target site (Rosengart, Para 161; “Advantageously, using ultrasound to release encapsulated active compounds from the magnetic particles facilitates visualization of the target cell, tissue, organ or organ system. Thus, clot lysis is targeted to the area of interest (stent occlusion) but is achieved non-invasively (as the plasminogen activator is injected intravenously, that is, systemically). Moreover, use of ultrasound provides a positive control over the rate of release, unlike the steady leaching of, e.g., hydrophobic therapeutics, from PLGA/PLA-coated spheres that are known in the art”).

Regarding claim 34, Rosengart as modified by Pathak above discloses all of the limitations of claim 24 as discussed above.
Rosengart as modified by Pathak above further discloses at least one of a material injector, an infusion pump, or an intravenous catheter configured to introduce the plurality of first structures containing the material into or adjacent to the host object (Rosengart, Para 92; “Self-applications are preferred in emergent situations where the exposed individual utilizes a ready-to-use detoxification package or kit to perform the following steps: a) needle-catheter placement for vascular venous or arterial access, b) self-injection of antitoxin-loaded magnetic particles from prefilled syringes”).

Regarding claim 38, Rosengart as modified by Pathak above discloses all of the limitations of claim 24 as discussed above.
Rosengart as modified by Pathak above further discloses an imaging device configured to image inside or adjacent to the host object (Rosengart, Para 81; “Magnetizable stents according to the invention, whether used to facilitate the administration of a medication-containing MP or a diagnostic agent-containing MP, or to facilitate the removal of a deleterious substance in conjunction with an MP, are typically located within the lumen of a vessel of an organism. The placement of such stents are accomplished through routine surgical procedures well known in the art, such as conventional surgical intervention, laparoscopic placement, catheter-mediated placement, dermal incision and transdermal placement, image-guided placement (e.g., CT-guided, fluoroscopic guidance), stereotactic placement (e.g., seed placement into brain parenchyma), endoscopically guided placement (e.g., bronchoscopy, gastroscopy), and the like.”).

Regarding claim 51, Rosengart discloses a field-deployable kit comprising:
a plurality of first structures (microparticles with drugs and magnetic particle) containing a material (drugs), and configured for insertion near a target site within or adjacent to a host object (Rosengart, Para 21; “The methods of the invention generally involve systemic administration (e.g., intravenous injection) of magnetic particles, functionalized with a biostabilizing coating and, preferably, with a specific binding partner, into an organism (e.g., by injection into the bloodstream).”);
a field generator including a power supply (Rosengart, Para 54; “the medicated or otherwise treated, biostabilized magnetic particles circulate after injection throughout the bloodstream and the MP will, over time, reach the area of the magnetizable stent or seed and become trapped by the magnetic force generated by the stent or seed. The stent or seed, in turn, will only be made temporarily magnetizable using an external magnetic force of appropriate strength and duration”) (Rosengart, Para 54; “In the current invention these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet”) (Rosengart, Para 104; “The magnetic field […] an electromagnet that can be activated by, e.g., a small battery source.”);
a non-transient computer readable medium containing program instructions for causing a computer to perform a method of:
a) generating, using the field generator, a field configured to directly drive the plurality of first structures from an injection site to the target site (Rosengart, Para 161-162; “After injection; the circulating magnetic particles are trapped and concentrated at the stent site due to the strong focal magnetic field induced by the externally placed parent magnet […] the magnetic interactions of external magnet and stent/seed will enable the trapped medicated particles to be pulled into the stent/seed surrounding tissue and hence we have a novel, actively guided tissue delivery system”) (Rosengart, Para 93; “these particles may be injected into the blood, sequestered from the bloodstream and delivered to the stent, with subsequent delivery of the particles into the surrounding tissue. Delivery is conveniently effected by the influence of an appropriate magnetic field, or flux therein, preferably under the control of an external magnetic field generator, such as an electromagnet or permanent magnet”) (Rosengart, Para 79; “tissue delivery of the injected medication or diagnostic substance is facilitated by a magnetic field gradient extending between the magnetizable stent and the external magnet as this field gradient will first concentrate form the bloodstream all, or most, of the injected magnetic spheres at the stent site and subsequently urge the medicated spheres from the stent site towards the direction of the strongest external magnetic field gradient and therefore into the stent-surrounding organ or tissue”) (Rosengart, Para 54; “the medicated or otherwise treated, biostabilized magnetic particles circulate after injection throughout the bloodstream and the MP will, over time, reach the area of the magnetizable stent or seed and become trapped by the magnetic force generated by the stent or seed. The stent or seed, in turn, will only be made temporarily magnetizable using an external magnetic force of appropriate strength and duration […] these spheres are injected into the blood, sequestered from the bloodstream at the stent site, and subsequently delivered into the surrounding tissue by manipulation of an external magnetic field generator (e.g., electromagnet or permanent magnet)”); and
wherein the plurality of first structures are configured to release the material from the plurality of first structures, wherein the release is initiated by a second field generated by a second field generator (Rosengart, Para 161; “Advantageously, using ultrasound to release encapsulated active compounds from the magnetic particles facilitates visualization of the target cell, tissue, organ or organ system. Thus, clot lysis is targeted to the area of interest (stent occlusion) but is achieved non-invasively (as the plasminogen activator is injected intravenously, that is, systemically). Moreover, use of ultrasound provides a positive control over the rate of release, unlike the steady leaching of, e.g., hydrophobic therapeutics, from PLGA/PLA-coated spheres that are known in the art”).
Rosengart does not clearly and explicitly disclose wherein a second structure comprising the released material is formed within or adjacent to the host object based on interactions between the materials released from the plurality of first structures.
In an analogous targeted drug delivery system field of endeavor Pathak discloses forming, based on interactions between materials released from plurality of first structures  (Pathak, Para 6; “a method to release a drug wherein the microencapsulated drug particle are injected in a bioprosthesis surface or in a live tissue surface and their delivery can be visualized during or after the injection”) (Pathak, Para 173-181; discussing injectable compositions comprising microparticles), a second structure comprising the released material inside or adjacent to the host object (Pathak, Para 6; “provide an injectable liquid based sustained delivery composition, wherein the injectable composition comprises of precursors of crosslinkable composition to form crosslinked microparticles in situ inside the tissue.”) (Pathak, Fig 22A-22C and Para 145; describing the delivered drugs forming a film or implant in a targeted area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart wherein the method further comprises forming, based on interactions between the materials released from the plurality of first structures, a second structure comprising the released material inside or adjacent to the host object in order to treat biological tissue as needed using the proper dosage and with reduced side effects as taught by Pathak (Pathak, Para 2 and 79).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosengart and Pathak as applied to claim 1 and in further view of Ueberle (US20030147812).
Regarding claim 5, Rosengart as modified by Pathak above discloses all of the limitations of claim 1 as discussed above.
Rosengart as modified by Pathak above does not clearly and explicitly disclose imaging the target site to determine a desired position of the first portion of the plurality of first structures, prior to step a).
In an analogous targeted drug delivery field of endeavor Ueberle discloses imaging a target site both before and during delivery of drug carrying vehicles (Ueberle, Para 83-85; “Ultrasound can be used to image the target tissue and to monitor the drug carrying vehicles as they pass through the treatment region.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak above to include imaging the target site to determine a desired position of the first portion of the plurality of first structures, prior to step a) in order to ascertain the presence of a disease or other conditions in the patient as taught by Ueberle (Ueberle, Para 83-85).

Regarding claim 14, Rosengart as modified by Pathak above discloses all of the limitations of claim 1 as discussed above.
Rosengart as modified by Pathak above further discloses wherein the plurality of first structures comprise thrombolytics (Rosengart, Para 54; “Specific binding partners such as medications (e.g., platelet aggregation inhibitors or thrombolytics (clot busters)”).
Rosengart as modified by Pathak above does not disclose wherein the plurality of first structures comprise bubbles.
In an analogous targeted drug delivery field of endeavor Ueberle discloses wherein the a plurality of targeted vesicles (Ueberle, Para 61; “The drug, prodrug, bioactive agent and/or targeting ligand can be combined with the therapeutic delivery system and/or stabilizing compositions (including vesicles) in any of a variety of ways.”) are bubbles (Ueberle, Para 46; “The vesicles described herein include such entities commonly referred to as, for example, liposomes, lipospheres, particles, nanoparticles, micelles, bubbles, microbubbles, microspheres, lipid-coated bubbles, polymer-coated bubbles and/or protein-coated bubbles, microbubbles and/or microspheres, nanospheres, microballoons, microcapsules, aerogels, clathrate bound vesicles, hexagonal H II phase structures, and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak above wherein the plurality of first structures comprise bubbles in order to allow for the delivery of a wide variety of materials in a stable manner as taught by Ueberle (Ueberle, Para 44 and 46).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rosengart and Pathak as applied to claims 2-3 above, and in further view of Macdonald (US20110142937).
Regarding claim 6, Rosengart as modified by Pathak above discloses all of the limitations of claim 2 as discussed above.
Rosengart as modified by Pathak above further discloses forming the second structure in or adjacent to the host object as discussed in the rejection of claims 1-2 above.
Rosengart as modified by Pathak above does not disclose inhibiting a blood flow inside or adjacent to the host object via the second structure.
In an analogous drug delivery field of endeavor Macdonald discloses administering drugs to inhibit a blood flow inside or adjacent to the host object (Macdonald, Para 98; “This membrane also contains immature vessels and connective tissue fibers and, on the whole, constitutes a source of inflammatory, angiogenic, fibrinolytic, and coagulation factors”) (Macdonald, Para 121; ““Antifibrinolytic agents” (meaning agents used to prevent dissolution of a fibrin clot) have been used in treatment of some bleeding disorders. These agents, typically lysine analogs, are effective inhibitors for enzymes involved in the fibrinolytic pathway.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak above to include inhibiting a blood flow inside or adjacent to the host object via the second structure in order to treat certain bleed disorders as taught by Macdonald (Macdonald, Para 121).
Rosengart as modified by Pathak and Macdonald above is interpreted as disclosing this limitation in the claim because Rosengart as modified by Pathak above constructs a second structure comprising drugs attached to magnetic particles and Macdonald modifies Rosengart to further include antifibrinolytic agents among those drugs, inhibiting blood flow.

Regarding claim 7, Rosengart as modified by Pathak above discloses all of the limitations of claim 3 as discussed above.
Rosengart as modified by Pathak above further discloses removal of the third structure as discussed in the rejection of claims 1 and 3 above.
In an analogous drug delivery field of endeavor Macdonald discloses administering drugs to inhibit a blood flow inside or adjacent to the host object (Macdonald, Para 98; “This membrane also contains immature vessels and connective tissue fibers and, on the whole, constitutes a source of inflammatory, angiogenic, fibrinolytic, and coagulation factors”) (Macdonald, Para 121; ““Antifibrinolytic agents” (meaning agents used to prevent dissolution of a fibrin clot) have been used in treatment of some bleeding disorders. These agents, typically lysine analogs, are effective inhibitors for enzymes involved in the fibrinolytic pathway.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak above to include inhibiting a blood flow inside or adjacent to the host object via the second structure in order to treat certain bleed disorders as taught by Macdonald (Macdonald, Para 121).
Rosengart as modified by Pathak and Macdonald above is interpreted as disclosing this limitation in the claim because Rosengart as modified by Pathak above uses degradable drugs and Macdonald modifies Rosengart to further include antifibrinolytic agents among those drugs, inhibiting blood flow. Therefore, the removal/degradation of the drugs would enhance blood flow.

Claims 11 and 35 rejected under 35 U.S.C. 103 as being unpatentable over Rosengart and Pathak as applied to claim 1 above, and in further view of Quake et al. (US20160060655, hereafter Quake).
Regarding claim 11, Rosengart as modified by Pathak above discloses all of the limitations of claim 1 as discussed above.
Rosengart as modified by Pathak above does not disclose wherein the first field is an acoustic field.
In an analogous drug delivery system field of endeavor Quake discloses delivery drugs using either an acoustic rather than a magnetic field (Quake, Para 77; “Nucleic acid carriers can be responsive to both ultrasound and magnetic fields, i.e., magnetic and acoustically active lipospheres (MAALs).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak above wherein the first field is an acoustic field in order to allow for improved delivery of stable drugs as taught by Quake (Quake, Para 77-80).
The use of the techniques of an acoustic field to transport drugs taught by Quake in the invention of a drug delivery system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of delivering drugs to the target location; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 35, Rosengart as modified by Pathak above discloses all of the limitations of claim 24 as discussed above.
Rosengart as modified by Pathak above does not disclose wherein the first field generator is an acoustic transducer.
In an analogous drug delivery system field of endeavor Quake discloses delivery drugs using either an acoustic transducer rather than a magnetic field generator (Quake, Para 77; “Nucleic acid carriers can be responsive to both ultrasound and magnetic fields, i.e., magnetic and acoustically active lipospheres (MAALs).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak above wherein the first field generator is an acoustic transducer in order to allow for improved delivery of stable drugs as taught by Quake (Quake, Para 77-80).
The use of the techniques of an acoustic transducer to transport drugs taught by Quake in the invention of a drug delivery system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of delivering drugs to the target location; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosengart , Pathak, and Quake as applied to claim 11 and in further view of Johnson et al. (US US20150118692, hereafter Johnson).
Regarding claim 12, Rosengart as modified by Pathak and Quake above discloses all of the limitations of claim 11 as discussed above.
Rosengart as modified by Pathak and Quake above does not clearly and explicitly disclose wherein the acoustic field includes a standing wave and the target site is located at one of a standing wave node or a standing wave antinode.
In an analogous drug particle delivery system field of endeavor Johnson discloses wherein the acoustic field includes a standing wave and the target site is located at one of a standing wave node or a standing wave antinode (Johnson, Para 4; “Particles respond to an applied acoustic standing wave by transporting to specific locations along the wave (i.e., pressure node, pressure antinode).”) (Johnson, Para 14; “The method includes subjecting the fluid sample to acoustic radiation pressure from an acoustic standing wave sufficient within an acoustic focusing chamber to focus the particles to the acoustic pressure antinodes such that the target is separated from other components in the sample.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosengart as modified by Pathak and Quake above wherein the acoustic field includes a standing wave and the target site is located at one of a standing wave node or a standing wave antinode in order to accurately migrate the particles to the target location and avoid other unwanted locations as taught by Johnson (Johnson, Para 4 and 14).
The use of the techniques of using a standing wave and positioning the target site at the node or antinode taught by Johnson in the invention of a drug delivery system would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of delivering drugs to the target location; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793